Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01009-CV
____________

RUSSELL PUNCH, Appellant

V.

LEANNE REECE MYESHA, Appellee



On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No. 2001-04125



O P I N I O N
	According to information provided by the district clerk, this is an appeal from
a judgment signed on September 20, 2001.  A motion for new trial was timely filed
on September 24, 2001, as was a notice of appeal on September 28, 2001.  The record
was due on January 18, 2002.  The record has not been filed.  The appellate filing fee
has not been paid.  The parties to this appeal are appearing pro se.
	The district clerk has advised this Court that the clerk's record has not been
filed because the motion for new trial was granted on November 19, 2001.  Such an
action occurred while the trial court had plenary jurisdiction.  On February 21, 2002,
the Court issued an order stating that unless, within 15 days of the date of the order,
the parties demonstrated to this Court, by requesting and paying for a clerk's record
that was filed by the district clerk within such 15-day period, that the motion for new
trial was not granted, the appeal would be dismissed for want of jurisdiction. 
	No clerk's record has been filed.  No party has responded to this Court's order
of February 21, 2002.
	Accordingly, the appeal is dismissed.
	Appellant is ordered to pay the appellate filing fee of $125 within 10 days of
the date of this opinion.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Radack.
Do not publish.  Tex. R. App. P. 47.